891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey SANDERS, Plaintiff-Appellant,v.Gene BORGERT;  Everett Elkins;  Kenny Robinson;  T. Wolven;A. Gneiting;  T. Bennett;  C/O Grier, Defendants-Appellees.
No. 89-1597.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1989.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Jeffrey Sanders, a pro se Michigan state prisoner, appeals the judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Sanders sued several employees of the Michigan Department of Corrections, alleging violations of his first, eighth, and fourteenth amendment rights, and seeking declaratory relief as well as compensatory and punitive damages.   The district court dismissed some of the claims and the defendants on the pleadings, and then held a bench trial which resulted in judgment for the defendants, from which plaintiff appeals.


3
Upon consideration, we conclude that the district court's judgment is supported by the record.   Plaintiff's claim that certain prison regulations were not properly promulgated did not state a constitutional claim.   See Walker v. Mintzes, 771 F.2d 920, 933-34 (6th Cir.1985).   The district court's finding that plaintiff received notice and hearing on each of his misconduct charges is not clearly erroneous.   See Anderson v. City of Bessemer City, 470 U.S. 564, 573-75 (1985).   Accordingly, Sanders was found to have received all the process due, and his remaining claims were therefore meritless.


4
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.